 


111 HR 271 IH: To amend the Internal Revenue Code of 1986 to increase the standard charitable mileage rate for delivery of meals to elderly, disabled, frail and at risk individuals.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 271 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Latta introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the standard charitable mileage rate for delivery of meals to elderly, disabled, frail and at risk individuals. 
 
 
1.Increase in standard mileage rate for delivery of meals to elderly, disabled, frail and at risk individuals
(a)In generalSubsection (i) of section 170 of the Internal Revenue Code of 1986 (relating to standard mileage rate for use of passenger automobile) is amended by inserting (58.5 cents per mile in the case of the delivery of meals to homebound individuals who are elderly, disabled, frail or at risk) before the period at the end.
(b)Effective dateThe amendment made by subsection (a) shall apply to miles driven on or after the date of the enactment of this Act. 
 
